Title: To George Washington from Rufus Putnam, 26 December 1791
From: Putnam, Rufus
To: Washington, George



Sir,
Marietta [Northwest Territory]December 26th, 1791.

When I consider the multiplicity of business which necessarily engages your attention, it is with great reluctance I address you

on the affairs of the people settled in this quarter, but when I reflect that your ear is always open to information and your mind disposed to relieve all in distress so far as propriety shall dictate and you have the means to effect; and recollecting the obligation you laid me under the last time I had the honor of an interview; it would be criminal in me not to give you such information as is in my power relative to the events which have taken place in the course of the present year more especially those that relate to, and affect the people settled in this neighborhood.
Immediately upon our settlement being destroyed at the Big Bottom in January last, our people collected themselves into four stations, viz: Two in the town of Marietta (exclusive of a few families that resided at Fort Harmer), one at Belleprie 15 miles down the Ohio, and one at Waterford 20 miles by water up the Muskingum, in which stations they still remain, except those at Belleprie in the month of November subdivided into four stations. In the month of March the Indians made their appearance in all parts; took one prisoner near Fort Harmer who made his escape, killed one man near Marietta, wounded one man at Waterford and killed and drove off 22 head of cattle; killed a sheep and two hogs, and fired on two men at Belle-prie; killed one man and wounded another below Bellevill, (a station three miles below the Great Hockhocking on the Virginia side). In April one man was killed, and one boy with a number of horses carried off from Bellevill; two men fired on, one ox killed and one wounded, and thirty head of cattle carried off from Belleprie. A number of men fired on and one boy taken at Waterford in the month of May. In the month of June a number of the enemy were seen and some shots exchanged but no mischief done except carrying off about a dozen of horses from Marietta. In July one Indian was killed four miles from Marietta on the Virginia side and another killed three miles N. E. of the town, and we had a number of cattle and one man killed near Marietta. Several other parties of Indians were seen and a number of shots exchanged. The months of August and September passed without any mischief being done, although several parties were discovered and three persons fired on near Marietta. In October one man was killed at Belle-prie, a negro boy taken at Little Kenhawa, four men killed one wounded and one taken prisoner seven miles from Marietta, on the road to Clarksburg.

By this statement you will perceive the harassed state we have been in, as well as the losses we have sustained; and if these things have been done in the green tree, what shall be done in the dry? If we have suffered these things while the troops of the United States have been penetrating into the heart of the enemy’s country, what are we to expect under present circumstances? Is it not to be feared that the enemy’s late success will encourage all the fugitives who were flying to return, and will it not induce other tribes to join in the war? And early in the spring, if not before, will not a very serious attack be made on these settlements, and if a large body of the enemy should attack us, why not destroy and break us up? We are far from neighbors and therefore can receive no help in case of emergency. Our numbers are few and daily decreasing. Some families, and many young men have left us already, and more are going, because they can get no employ, nor are we able to prevent them, all resources by which we retained them the past year are at an end, and we are scarcely able to subsist ourselves and families, much less to pay men for labor or military service. So that, unless we can be assured of govermental protection, self preservation dictates the propriety of getting away as soon as possible but could we have a reasonable assurance of the assistance and protection of Goverment, I have no doubt but the greatest part of our present inhabitants are ready to make every sacrifice to promote the interests of the United States, which they consider inseperably connected with their own.
But however surprising for you to hear and painful for me to relate, this people think they have very little to hope from Governor St Clair. They believe that both the Governor and Mr Sargent have, for some reason or other, conceived a prejudice against them. It would exceed the bounds of a letter to mention all the circumstances that have taken place, on which they form their opinion, but the following are among others, viz: That, notwithstanding our remote situation and the well grounded expectation of a very serious attack to be made on us last spring, yet no foreign aid was called to our assistance. That, when recruits came forward, some were sent to Fort Franklin, some remained at Pittsburgh, others were sent to stations at Buffalo, Wheeling, and other places between this and Pittsburgh where they remained many weeks: indeed all the stations on the Ohio of

any consequence from Pittsburgh to the Miami had foreign aid of one kind or other, except the settlements of the Ohio Company, who received no protection of the kind, till Capt. Shayler arrived the latter end of July and left us again in about one month; nor did he detach any of his company to Waterford which is by far the most exposed situation, and Belleprie had only a sergeant and twelve men for one week. And besides all the militia of the settlement which Colonel Sproat had before obtained permission to detach for guards, were on the 20th of July by a positive order of the Governor, dismissed, under an idea, as he suggested, that the movement of the army would divert the attention of the Indians another way. This partiality in the distribution of troops to the several settlements both above and below, to the exclusion of those who were manifestly the most exposed has led the people generally to doubt the Governor’s good disposition towards their settlements and unless men or measures are changed they consider themselves a ruined people.
I do not wish to entertain groundless jealousies nor frighten myself with imaginary evils; but it must be allowed that a black cloud hangs over us, and God only knows when, or on what devoted spot it may break. It cannot therefore be thought strange that every mind is anxious about the event. To know therefore for certainty whether we may depend on Govermental protection or not, is a question very interesting; that on the one hand the people may be persuaded with patience to wait its arrival, and on the other hand to make their escape in time from the vengeance of an enraged enemy whom, if left to ourselves, we are by no means able to withstand. I have &c.

R.P.

